Exhibit 10.1

 

June 27, 2018

 

PERSONAL AND CONFIDENTIAL

 

Vipin K. Garg, Ph.D.

 

Re:                             Separation Agreement and Release

 

Dear Vipin:

 

Thank you for your services to Neos Therapeutics, Inc. (the “Company”).  As we
have discussed, the Company has decided to end your employment.  For purposes of
this letter agreement, the termination of your employment shall be without Cause
pursuant to Section 3(d) of your Amended and Restated Employment Agreement with
the Company dated July 10, 2015 (the “Employment Agreement”).  This letter
agreement constitutes a “Notice of Termination” as provided for in
Section 3(f) of the Employment Agreement as well as the “Separation Agreement
and Release” as provided for in Section 4(b) of the Employment Agreement (the
“Agreement”). As you know, in order to receive the Severance Amount (as defined
in your Employment Agreement) and post-employment benefits provided for in
Section 4(b) of the Employment Agreement, this Agreement must become effective
as set forth below.

 

Your employment with the Company shall end effective July 31, 2018 (the “Date of
Termination”), although you shall resign from your position as Chief Executive
Officer effective on June 27, 2018 and shall provide Transitional Services (as
defined below) between June 27, 2018 and the Date of Termination.  Regardless of
whether you enter into an agreement with the Company, the Company shall pay to
you the Accrued Benefit (as defined in your Employment Agreement) consisting of
(i) your Base Salary (as defined in your Employment Agreement) earned through
the Date of Termination, (ii) any unpaid, reasonable expense reimbursements
submitted in accordance with the Company’s policies and procedures for senior
executive officers, provided you acknowledge and agree that the Company does not
owe you any payment pursuant to Section 2(c) in the Employment Agreement,
(iii) unused vacation accrued through the Date of Termination, and (iv) any
vested benefits you may have under any employee benefit plan of the Company
through the Date of Termination. Your earned Base Salary, any unpaid expense
reimbursements, and any days of unused but accrued vacation shall be paid on or
within six (6) days of your Date of Termination. Any vested benefits shall be
paid and/or provided in accordance with the relevant employee benefit plans.

 

In addition, regardless if you enter into an agreement with the Company, the
Company shall provide you with the right to continue group health care coverage
after the termination of your employment under the law known as “COBRA,” which
will be described in a separate written notice.

 

--------------------------------------------------------------------------------


 

For your part, you are subject to continuing obligations under your Confidential
Information and Intellectual Property Agreement dated October 30, 2013 (the
“Confidentiality Agreement”) as well as Sections 7 and 8 in your Employment
Agreement.

 

With those understandings, you and the Company agree as follows:

 

1.                                      Separation from Employment; Resignation
from Officer and Director Positions

 

This confirms that your employment with the Company shall end on the Date of
Termination.  You hereby resign from any and all offices and directorships
currently held with the Company and its affiliates effective June 27, 2018.  You
agree to execute any other documents reasonably requested by the Company in
order to effectuate such resignations. You acknowledge that as of the Company’s
most recent payroll payment of salary to you, you were fully paid for all salary
then due to you.

 

2.                                      Severance Benefits

 

(a)         Severance Amount.  The Company shall pay you, in substantially equal
installments, salary continuation at your final Base Salary rate of $482,517 per
year for 12 months plus 50% of your 2018 annual target compensation in the
amount of $120,629.25 (the “Severance Amount”).  The Severance Amount shall be
paid out in substantially equal installments in accordance with the Company’s
payroll practice over 12 months commencing within 60 days after the Date of
Termination; provided, that the initial payment shall include a catch-up payment
to cover amounts retroactive to the day immediately following the Date of
Termination.  Each payment pursuant to this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

(b)         Health Benefits.  If you elect COBRA continuation coverage, the
Company shall pay to you a monthly cash payment equal to the amount of the
portion of premiums that the Company pays for active employees for the same
level of group medical coverage as in effect for you on the Date of Termination
until the earlier of the following:  (i) the end of the 12 months following the
Date of Termination, or (ii) the end of your eligibility under COBRA for
continuation coverage for healthcare.  You may continue coverage for yourself
and any beneficiaries at your own expense for the remainder of the COBRA
continuation period, to the extent you and they remain eligible.  You agree to
respond promptly and fully to any reasonable requests for information by the
Company concerning your eligibility for such coverage.

 

(c)          Tax Treatment.  The Company shall make deductions, withholdings and
tax reports with respect to payments and benefits under this Agreement that it
reasonably determines to be required.  Payments under this Agreement shall be in
amounts net of any such deductions or withholdings.  Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate you
for any adverse tax effect associated with any payments or benefits or for any
deduction or withholding from any payment or benefit.

 

2

--------------------------------------------------------------------------------


 

3.                                      Equity; Extended Exercise Period

 

As further consideration for your execution and non-revocation of this
Agreement, notwithstanding anything to the contrary in the Company’s equity
incentive plans or in the applicable equity award agreements (collectively, the
“Equity Documents”), any portion of any outstanding equity incentive awards held
by you as of the Date of Termination other than those outstanding equity
incentive awards set forth on Exhibit A (the “Equity Awards”) that would have
vested had you remained employed by the Company through May 31, 2019 shall
accelerate and vest as of the Effective Date.  Any termination or forfeiture of
the Equity Awards that otherwise would have occurred on or before the Effective
Date pursuant to the terms of the Equity Documents will be delayed until the
Effective Date and will only occur to the extent the Equity Awards do not vest
pursuant to this Agreement.  Any unvested interests that do not accelerate
pursuant to this Section 3 shall lapse and be of no further effect.  Further,
you will have 10 months from the Date of Termination (until May 31, 2019) to
exercise the vested portion of any stock options you hold, including, for the
avoidance of doubt, any portion that becomes vested on the Effective Date
pursuant to this Agreement and excluding the vested portion of any stock options
set forth on Exhibit A for which the exercise period shall be as set forth in
the applicable Equity Documents.  Any incentive stock options shall be converted
to nonqualified stock options.

 

4.                                      Continuing Obligations

 

(a)         Confidentiality. You acknowledge that your obligations under the
Confidentiality Agreement shall continue in effect, including without limitation
your obligations to maintain the confidentiality of Confidential Information as
defined in the Confidentiality Agreement.  A copy of the Confidentiality
Agreement is enclosed, and its terms are incorporated by reference as material
terms of this Agreement.

 

(b)         Return of Property.  Pursuant to Section 8(a) of your Employment
Agreement, the terms of which are hereby incorporated by reference into this
Agreement as material terms, you agree that on or before the Date of
Termination, and in any event upon request by the Company, you will return to
the Company all Company property (including, without limitation, all equipment,
tangible proprietary information, documents, records, notes, contracts, and
computer-generated materials) furnished to or created or prepared by you
incident to your employment. In addition, after returning all such Company
property to the Company, you commit to deleting and finally purging any
duplicates of files or documents that may contain Company information from any
computer or other device that remains your property after the Date of
Termination.  In the event that you discover that you continue to retain any
such property, you shall return it to the Company immediately.  A copy of the
Employment Agreement is enclosed.

 

(c)          Future Cooperation.  Pursuant to Section 8(b) of the Employment
Agreement, the terms of which are hereby incorporated by reference into this
Agreement as material terms, you acknowledge and agree that you shall reasonably
cooperate with the Company in the defense of any action brought by any third
party against the Company that relates to your employment by the Company.  The
Company shall reimburse you for any reasonable and documented out-of-pocket fees
and expenses incurred by you in the connection with such cooperation.

 

3

--------------------------------------------------------------------------------


 

(d)         Non-Competition and Non-Solicitation. Pursuant to Section 8(c) of
the Employment Agreement, the terms of which are hereby incorporated by
reference into this Agreement as material terms, you acknowledge and agree that
you shall refrain from certain competitive activities in the Restricted
Territory (as defined in the Employment Agreement) for 1 year following the Date
of Termination.  In addition, pursuant to the Employment Agreement’s
Section 8(c), you acknowledge and agree that you shall refrain from certain
solicitation activities for 1 year following the Date of Termination.

 

(e)          Non-Disparagement. Pursuant to Section 8(d) of the Employment
Agreement, the terms of which are hereby incorporated by reference into this
Agreement as material terms, you acknowledge and agree that you shall not
directly or indirectly, individually or in concert with others, make any
statement calculated or likely to have the effect of undermining or disparaging
the business or the business reputation of the Company or its affiliates or
their respective employees, officers, directors, customers, suppliers,
successors and assigns, including without limitation, negative comments about
any such person or company, its management methods, policies and/or practices. 
You represent that during the period since the date of this letter, you have not
made any such disparaging statements.  These non-disparagement obligations shall
not apply to truthful testimony in any legal proceeding.

 

5.                                      Release of Claims

 

In consideration for, among other terms, the Severance Benefits, to which you
acknowledge you would otherwise not be entitled, you voluntarily release and
forever discharge the Company, its affiliated and related entities, its and
their respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, employees, attorneys, accountants and agents
of each of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this Agreement, you have, ever had, now claim
to have or ever claimed to have had against any or all of the Releasees.  This
release includes, without limitation, all Claims:

 

·                  relating to your employment by and termination of employment
with the Company;

·                  of wrongful discharge or violation of public policy;

·                  of breach of contract;

·                  of defamation or other torts;

·                  of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of discrimination or
retaliation under the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and Title VII of the Civil Rights Act of 1964);

·                  under any other federal or state statute (including, without
limitation, Claims under the Worker Adjustment and Retraining Notification Act,
the Fair Labor Standards Act, and the Texas Labor Code (including but not
limited to the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code,
and the Texas Whistleblower Act));

·                  for wages, bonuses, incentive compensation, stock, stock
options, vacation pay or any other compensation or benefits, either under the
Texas Payday Law or otherwise; and

 

4

--------------------------------------------------------------------------------


 

·                  for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees;

 

provided, however, that this release shall not affect your vested rights under
the Company’s Section 401(k) plan or your rights under this Agreement.

 

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Agreement.  As a material inducement to
the Company to enter into this Agreement, you represent that you have not
assigned any Claim to any third party.

 

6.                                      Transitional Services

 

You agree to provide transitional services to the Company between June 27, 2018
and the Date of Termination (“Transitional Services”).  Transitional Services
shall include, but not be limited to, the winding up of pending work on behalf
of the Company and the orderly transfer of work to other employees, introducing
your successor at the Company to investors, analysts, and other necessary
contacts for the Company’s Chief Executive Officer, transitioning your
responsibilities to your successor, and being available at reasonable times
requested by the Company to answer questions.

 

7.                                      Protected Disclosures and Other
Protected Actions

 

Nothing contained in this Agreement or otherwise limits your ability to file a
charge or complaint with any federal, state or local governmental agency or
commission (a “Government Agency”).  In addition, nothing contained in this
Agreement or otherwise limits your ability to communicate with any Government
Agency or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including your ability to provide documents
or other information, without notice to the Company, nor does anything contained
in this Agreement apply to truthful testimony in litigation.  If you file any
charge or complaint with any Government Agency and if the Government Agency
pursues any claim on your behalf, or if any other third party pursues any claim
on your behalf, you waive any right to monetary or other individualized relief
(either individually or as part of any collective or class action); provided
that nothing in this Agreement limits any right you may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission.

 

8.                                      Legally Binding; Advice of Counsel

 

This Agreement is a legally binding document and your signature will commit you
to its terms.  You acknowledge that you been advised by the Company to review
this Agreement with counsel before entering into it.  You have carefully read
and fully understand all of the provisions of this Agreement and you acknowledge
that you are voluntarily entering into this Agreement.

 

9.                                      Other Provisions

 

(a)                                 Termination of Payments.  If you breach any
of your obligations under this Agreement, in addition to any other legal or
equitable remedies it may have for such breach, the Company shall

 

5

--------------------------------------------------------------------------------


 

have the right to terminate its payments to you or for your benefit under this
Agreement.  The termination of such payments in the event of your breach will
not affect your continuing obligations under this Agreement.

 

(b)                                 Absence of Reliance.  In signing this
Agreement, you are not relying upon any promises or representations made by
anyone at or on behalf of the Company.

 

(c)                                  Enforceability.  If any portion or
provision of this Agreement (including, without limitation, any portion or
provision of any section of this Agreement) shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

(d)                                 Waiver; Amendment.  No waiver of any
provision of this Agreement shall be effective unless made in writing and signed
by the waiving party.  The failure of a party to require the performance of any
term or obligation of this Agreement, or the waiver by a party of any breach of
this Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.  This Agreement may
not be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company.

 

(e)                                  Jurisdiction.  You and the Company hereby
agree that the Superior Court of the State of Delaware and the United States
District Court for the District of Delaware shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim of a violation of this Agreement.  With respect to
any such court action, you submit to the jurisdiction of such courts and you
acknowledge that venue in such courts is proper.

 

(f)                                   Governing Law; Interpretation.  This
Agreement shall be interpreted and enforced under the laws of the State of
Delaware, without regard to conflict of law principles.  In the event of any
dispute, this Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the “drafter” of all or any
portion of this Agreement.

 

(g)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between you and the Company.  This Agreement
supersedes any previous agreements or understandings between you and the
Company, except the Confidentiality Agreement (the terms of which are
incorporated by reference as material terms of this Agreement), Sections 7 and 8
of the Employment Agreement (the terms of which are incorporated by reference as
material terms of this Agreement), the Equity Documents (as modified herein),
and any other obligations specifically preserved in this Agreement.

 

(h)                                 Time for Consideration; Effective Date.  You
acknowledge that you have knowingly and voluntarily entered into this Agreement
and that the Company advises you to consult with an attorney before signing this
Agreement.  You understand and acknowledge that you have been given the
opportunity to consider this Agreement for twenty-one (21) days from your
receipt of

 

6

--------------------------------------------------------------------------------


 

this Agreement before signing it (the “Consideration Period”). To accept this
Agreement, you must return a signed original or a signed PDF copy of this
Agreement so that it is received by Greg Robitaille (GregRobes@outlook.com) at
or before the expiration of the Consideration Period.  If you sign this
Agreement before the end of the Consideration Period, you acknowledge that such
decision was entirely voluntary and that you had the opportunity to consider
this Agreement for the entire Consideration Period.  For the period of seven
(7) days from the date when you sign this Agreement, you have the right to
revoke this Agreement by written notice to Mr. Robitaille, provided that such
notice is delivered so that it is received at or before the expiration of the
seven (7) day revocation period.  This Agreement shall not become effective or
enforceable during the revocation period.  This Agreement shall become effective
on the first business day following the expiration of the revocation period (the
“Effective Date”).

 

(i)                                     Counterparts.  This Agreement may be
executed in separate counterparts.  When both counterparts are signed, they
shall be treated together as one and the same document.

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to Mr. Robitaille the original or a PDF copy of this letter within the
time period set forth above.

 

Sincerely,

 

 

 

NEOS THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/Greg Robitaille

 

June 27, 2018

 

Greg Robitaille

Date

 

Chairman of Compensation Committee

 

 

 

Enclosures:

Confidentiality Agreement

 

 

Employment Agreement

 

 

You are advised to consult with an attorney before signing this Agreement. This
is a legal document.  Your signature will commit you to its terms.  By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.

 

/s/Vipin K. Garg

 

June 27, 2018

Vipin K. Garg, Ph.D.

Date

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Incentive Stock Option to acquire 15,684 shares of common stock, dated as of
September 1, 2015.

 

Non-Qualified Stock Option to acquire 185,575 shares of common stock, dated as
of September 1, 2015.

 

8

--------------------------------------------------------------------------------